Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
06/01/2021 09:09 AM CDT




                                                         - 922 -
                             Nebraska Court of Appeals Advance Sheets
                                  29 Nebraska Appellate Reports
                                        IN RE INTEREST OF ARTAMIS G. ET AL.
                                                Cite as 29 Neb. App. 922




                              In re Interest of Artamis G. et al.,
                                children under 18 years of age.
                        State of Nebraska, appellee and cross-appellee,
                          v. Krysta G., appellee and cross-appellant,
                                 and Larry M., appellant and
                                         cross-appellee.
                                                     ___ N.W.2d ___

                                           Filed June 1, 2021.     No. A-20-653.

                 1. Interventions. Whether a party has the right to intervene in a proceed-
                    ing is a question of law.
                 2. Judgments: Appeal and Error. When reviewing questions of law, an
                    appellate court has an obligation to resolve the questions independently
                    of the conclusions reached by the trial court.
                 3. Juvenile Courts: Appeal and Error. An appellate court reviews juve-
                    nile cases de novo on the record and reaches its conclusions indepen-
                    dently of the juvenile court’s findings.
                 4. Interventions. As a prerequisite to intervention under Neb. Rev. Stat.
                    § 25-328 (Reissue 2016), the intervenor must have a direct and legal
                    interest of such character that the intervenor will lose or gain by the
                    direct operation and legal effect of the judgment which may be rendered
                    by the action.
                 5. Interventions: Pleadings. A person seeking to intervene must allege
                    facts showing that he or she possesses the requisite legal interest in the
                    subject matter of the action.
                 6. Parental Rights: Interventions. Grandparents have a sufficient legal
                    interest in dependency proceedings involving their biological or adopted
                    minor grandchildren to entitle them to intervene in such proceedings
                    prior to final disposition.
                 7. Juvenile Courts: Parental Rights: Proof. For a juvenile court to ter-
                    minate parental rights, it must find that one or more of the statutory
                                       - 923 -
            Nebraska Court of Appeals Advance Sheets
                 29 Nebraska Appellate Reports
                    IN RE INTEREST OF ARTAMIS G. ET AL.
                            Cite as 29 Neb. App. 922

       grounds listed in Neb. Rev. Stat. § 43-292 (Reissue 2016) have been
       satisfied and that such termination is in the child’s best interest.
 8.    Constitutional Law: Parental Rights: Proof. A parent’s right to raise
       his or her child is constitutionally protected; so before a court may ter-
       minate parental rights, the State must show that the parent is unfit.
 9.    Constitutional Law: Parental Rights: Words and Phrases. In the
       context of the constitutionally protected relationship between a parent
       and a child, parental unfitness means a personal deficiency or incapacity
       which has prevented, or will probably prevent, performance of a reason-
       able parental obligation in child rearing and which caused, or probably
       will result in, detriment to the child’s well-being.
10.    Parental Rights: Parent and Child. In proceedings to terminate paren-
       tal rights, the law does not require perfection of a parent; instead, courts
       should look for the parent’s continued improvement in parenting skills
       and a beneficial relationship between parent and child.
11.    Parental Rights: Appeal and Error. In cases where termination of
       parental rights is based solely on Neb. Rev. Stat. § 43-292(7) (Reissue
       2016), appellate courts must be particularly diligent in their de novo
       review of whether termination of parental rights is, in fact, in the child’s
       best interests.
12.    Parental Rights. Where a parent is unable or unwilling to rehabilitate
       himself or herself within a reasonable time, the best interests of the child
       require termination of parental rights.
13.    ____. Children cannot, and should not, be suspended in foster care, nor
       be made to await uncertain parental maturity.

 Appeal from the Separate Juvenile Court of Douglas County:
Amy N. Schuchman, Judge. Affirmed.
 Andrea Finegan McChesney, of McChesney Family Law
Omaha, for appellant.
  Mark Hanna, Deputy Douglas County Attorney, and Rachel
Lowe, Senior Certified Law Student, for appellee State of
Nebraska.
      William R. Harris, of Berry Law Firm, for appellee Krysta G.
      Anne E. Troia, P.C., L.L.O., guardian ad litem.
      Moore, Riedmann, and Bishop, Judges.
                             - 924 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

  Riedmann, Judge.

                      I. INTRODUCTION
   Larry M. asserts he is the grandfather of Krysta G.’s six
children. He appeals the order of the separate juvenile court of
Douglas County denying his complaint to intervene in proceed-
ings to terminate Krysta’s parental rights to the children.
   Krysta cross-appeals the order of the juvenile court terminat-
ing her parental rights under Neb. Rev. Stat. § 43-292(1), (2),
and (5) through (7) (Reissue 2016).
   For the reasons set out below, we affirm.

                       II. BACKGROUND
   Krysta is the mother of Auburn G. (born 2007), Mollie G.
(born 2008), Esme G. (born 2010), Artamis G. (born 2012),
Persphyne G. (born 2014), and Athena G. (born 2016). In
February 2017, law enforcement received a Child Protective
Services report regarding child abuse. The report indicated
that Krysta’s eldest child reported Krysta had kicked her and
hit her with a back scratcher. Upon examining the child at her
elementary school, the officer noticed a scratch on her ear. The
child stated that she kicked Krysta while being disciplined and
that Krysta returned a kick to the child’s ear, causing her to
bleed. The officer then went to Krysta’s home, where Krysta
explained that the scratch likely came from Krysta’s fingernail
when disciplining the child.
   Upon seeing the home, the officer relayed concerns about its
condition. The officer stated it was difficult to move about the
home due to so many items covering the floors. The house had
cockroaches throughout, as well as a strong odor of cat urine.
The home contained four cats, and there were cat feces and
cat litter on the floor and covering the stairs. All the cabinets
were locked, and there were only five items in the refrigera-
tor. There was one heater for the entire residence, and it was
located in the master bedroom. There were no towels for bath-
ing, and there was one bottle of shampoo. Two adults and
                             - 925 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

six children were living in the three-bedroom house. Huey
M., the father of three of the children, did not appear to reside
in Krysta’s home and refused to take custody of the children
when asked by police.
   Krysta was originally charged with six counts of caretaker
neglect on March 17, 2017, in the county court for Douglas
County. Through a plea agreement, Krysta pled no contest to
and was convicted of one count of caretaker neglect. She was
sentenced to 18 months’ probation. Krysta repeatedly violated
the terms of her probation, including testing positive for mari-
juana use a total of 14 times.
   A petition seeking to adjudicate the children under Neb.
Rev. Stat. § 43-247(3)(a) (Reissue 2016) was filed in February
2017. The six minor children were removed from Krysta’s care
due to the home’s unsanitary conditions. Krysta was ordered to
attend all supervised visits with her children, undergo random
drug testing, participate in outpatient programming, participate
in counseling for substance abuse and mental health issues,
undergo a psychiatric evaluation, take all medications as pre-
scribed, obtain adequate housing, and participate in parenting
classes, among other directives.
   In January 2018, the court entered an ex parte order sus-
pending Krysta’s visitations for four of the children due to the
visitations’ inconsistencies, Krysta’s improper parenting skills,
concerns of Krysta’s drug use, and the potential trauma for
the eldest child per her therapist. Visits resumed in February.
In March, Krysta’s home was deemed appropriate for visita-
tions. However, at the end of March, another order was filed
to suspend visitations as to four of the children due to Krysta’s
threats, yelling, and use of profanity outside of the office of
one of the children’s therapists. Supervised visitations resumed
in May.

            1. Termination of Parental Rights
  On July 19, 2018, the State filed a motion to terminate
Krysta’s parental rights under § 43-292(2) and (5) through
                             - 926 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

(7). Visitations were suspended as to four of the children
again in October, because Krysta had grabbed a knife out of
anger at one visit and continued to test positive for marijuana.
Supervised visits resumed again in November. In February
2019, the court ordered no visitation between Krysta and the
children, per the recommendation of the children’s therapist.
    On July 7, 2020, the State filed an amended motion to ter-
minate Krysta’s parental rights under § 43-292(1), (2), and (5)
through (7). A hearing on the termination of Krysta’s parental
rights was held on July 10, 14, and 15. At the hearing, the
family’s caseworker testified that all six children had been out
of the home for more than 15 of the past 22 months, as they
were all removed in February 2017 and never returned to live
with Krysta.
    Mollie was diagnosed by her therapist with disruptive mood
dysregulation disorder and post-traumatic stress disorder.
Amber Jarzynka-Schmigel has been Mollie’s therapist since
May 2019. Mollie had told her therapist that Krysta had hit her
with a hanger occasionally and that Huey, the father of three
of the children, had sexually abused her while in the home.
Jarzynka-Schmigel testified that Mollie “expresses extensive
anger regarding her mother not providing for her, not taking
care of her, not loving her.” Jarzynka-Schmigel testified that
Mollie “was doing a wonderful job functioning,” “manag-
ing her emotions,” and “utilizing coping skills” after starting
therapy until December 2019, when she “took a nosedive” and
began running away from her foster home, having “emotional
outbursts,” and having difficulty talking about past trauma.
Mollie’s behavior had changed because her oldest sister had
moved to Texas, but her behaviors had started to improve
again. Mollie told Jarzynka-Schmigel she wished to remain
with her foster family. Jarzynka-Schmigel testified it was not in
Mollie’s best interests to have any contact with Krysta.
    The foster parent of Artamis, Persphyne, and Athena tes-
tified that those three children had been in her care since
February 2017. At the time of the termination hearing, Esme
                             - 927 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

was also with them on a 10-day respite. According to the
foster parent, Artamis was in therapy twice per week for 21⁄2
years and was banging her head as a coping mechanism, but
she had improved and stopped that coping mechanism. She
now just does therapy “check-ins.” Persphyne had a speech
delay and had been attending speech therapy for “apraxia and
VPI” and had surgery to correct them in November 2019. She
attended 1 year of behavioral therapy, has discontinued that,
and is now only in family therapy. Athena entered foster care at
approximately 3 months of age and had not needed therapy. In
February 2018, during a therapy session between Artamis and
Krysta, Krysta threatened to burn down the three girls’ foster
parents’ house and “blow up” the therapist’s office, leading
the therapist to call the police. Krysta has had no contact with
these three children since February 2018.
   Kerrie Wellman, Esme’s cognitive behavioral therapist
since September 2019, works with Esme “identifying feel-
ings, relaxation techniques, coping skills, educational trauma
and trauma narratives,” with the ultimate goal of address-
ing trauma. Wellman testified this trauma stems from Esme’s
interactions with Krysta. Esme told Wellman her memories of
Krysta “hitting her and her sisters with a metal hanger” and
that “[c]onsequences in the home would consist of [Esme’s]
being sent outside in snow with not proper wear, without coats,
socks, shoes, and things like that.” Early in her treatment,
Esme struggled with identifying feelings and hoarding food
because “she was not in a stable and structured environment”
and due to living in a neglectful environment when living with
Krysta. Esme stated to Wellman that she “wants to live with a
family in a loving environment” and realizes that Krysta can-
not provide her with that.
   Regarding Krysta’s behavior, the family’s caseworker testi-
fied that Krysta self-reported using marijuana for the purpose
of self-medicating and takes prescription medication for cysts
on her ovaries and back pain. The court had ordered Krysta to
seek “therapy, a legal source of income, housing, abstaining
                             - 928 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

from the use of drugs and alcohol.” Krysta did not obtain a
legal source of income and had been ordered to complete a
psychological evaluation by the court and did so but neither
attended nor completed therapy. Krysta has been diagnosed
with depression, anxiety, and bipolar disorder.
   Amy Sissel, a family permanency specialist from October
2017 to April 2019, testified that contact with Krysta was
“[s]poradic.” Sissel never received proof of legal income from
Krysta. Sissel stated that although Krysta never participated
in any parenting assessment, she did participate in outpatient
therapy but stopped attending because she had a warrant for
her arrest and was fearful of the warrant. Sissel believes Krysta
repeatedly neglected and refused to provide her children with
necessary parental care and protection. Krysta was not com-
plying with her required medication management routine after
being diagnosed with bipolar disorder and attention deficit
hyperactivity disorder. Krysta also did not consistently comply
with the court’s order for urinary analysis. Krysta was dis-
charged from two different treatment centers for testing posi-
tive for alcohol or drugs a total of three times.
   Dr. Elizabeth Morell, a clinical psychologist, performed
psychological and parenting assessments in July 2018. Morell
diagnosed Krysta with bipolar disorder, attention deficit hyper-
activity disorder with generalized anxiety disorder, and border-
line intellectual functioning. Her mental illness was considered
“chronic and severe,” would continue for an indeterminate
period, and made her unable to discharge her parental respon-
sibilities. Morell testified that Krysta’s symptoms “dramatically
impact her day-to-day functioning, let alone her parenting.”
Morrell explained it takes longer for Krysta to understand tasks
and new skills and that she would need consistent services.
Krysta also was considered high risk for negative childrear-
ing practices.
   Ultimately, the juvenile court terminated Krysta’s rights as
to all six of her children pursuant to § 43-292(1), (2), and (5)
through (7) on August 25, 2020.
                             - 929 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

                  2. Complaint to Intervene
   In late April 2019, Larry filed a complaint to intervene in
the proceedings pursuant to Neb. Rev. Stat. § 25-328 (Reissue
2016), alleging that he was the grandfather of the children and
therefore had a right to intervene. The guardian ad litem for the
children filed an answer, denying that Larry was the children’s
grandfather. A hearing was scheduled for August 12, but on
that date, Larry’s counsel made an oral motion to continue the
hearing, which was granted; the hearing was rescheduled for
October 28. On October 28, the parties agreed to set the com-
plaint to intervene for a “status check hearing” on December
17. On that date, the “status check hearing” was held. On
February 24, 2020, Larry filed a notice of hearing, scheduling
the hearing on the complaint to intervene for March 5. On that
date, Larry’s counsel agreed to a continuation of the hearing,
but asked that it be set prior to the hearing on the motion to
terminate Krysta’s parental rights. Larry’s counsel filed another
notice of hearing, rescheduling the matter to April 30. On that
date, the court intended to hold a full hearing on the motion to
intervene, but ran out of time. Consequently, it scheduled the
hearing for May 29.
   At the hearing on May 29, 2020, Larry testified that he
was residing in Leander, Texas, and had lived there for 12
years. Larry stated on direct examination that he did not have
any children but that he had adopted Krysta as his daughter
in March 2018. He later said on cross-examination that he
adopted Krysta in December 2017. Larry stated that Krysta
“had been with [Larry and his wife] since she was 17 and she
wanted us to adopt her.” A birth certificate for Krysta from
North Carolina, which had an issue date of March 15, 2018,
was received into evidence. When asked on cross-examination,
Larry stated that Krysta’s adoption took place in Texas and
that Krysta was 31 years old at the time of the adoption. He
also acknowledged that the adoption took place after the pres-
ent case had been filed. And although Krysta had a guardian
ad litem in the juvenile case at the time of the adoption, one
                              - 930 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

was not involved in the adoption proceedings. Larry stated on
cross-examination that he knew Krysta’s biological mother was
alive and had in the past lived with Larry and his wife, Krysta,
and the two oldest children.
   During the hearing, Larry testified that he considered
Krysta’s children to be his granddaughters. He claimed to have
purchased birthday and Christmas presents for two of the girls;
bought them clothes; and paid for a medical appointment for
Auburn, beds, and other essential items. On cross-examination,
Larry explained that Krysta and the two oldest children lived
with him for a period of time, but that they moved out prior to
the third child being born. Krysta moved from Texas to Omaha,
Nebraska, more than 5 years prior to the hearing. He admitted
that he has never seen the youngest three children.
   The juvenile court took the matter under advisement and
had not yet entered an order when the hearing on the motion
for termination of Krysta’s parental rights was held in July
2020. On the same day it terminated Krysta’s parental rights,
the juvenile court entered its order denying Larry’s complaint
to intervene. The order relied in part upon our prior opinion,
In re Interest of Artamis G. et al., 27 Neb. App. 135, 927
N.W.2d 830 (2019), in which we affirmed the juvenile court’s
denial of a motion to intervene filed by Larry’s wife on the
basis that she had failed to prove she had lawfully adopted
Krysta. Although the court determined that Larry “entered
into a form of adoption with Krysta,” it denied the motion to
intervene, stating:
      Upon reviewing In re Artamis G[.], 27 Neb. App. 135
      (2019), the Court finds that the same deficiencies in
      proof that a legal, valid adoption exist [sic]. The evidence
      established that [Krysta’s] biological mother is alive and
      that her rights were not terminated prior to the adop-
      tion, nor did she relinquish her parental rights to Krysta.
      No evidence exists that Krysta was abandoned by her
      mother or that her mother was incapable of consenting to
      an adoption.
                             - 931 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

The order also explained that “[e]ven if the adoption of Krysta
. . . was proper, the parental rights of Krysta . . . have been
terminated. The rights of grandparents are extinguished once a
termination or relinquishment occurs.”
   Larry timely appeals, and Krysta cross-appeals.

               III. ASSIGNMENTS OF ERROR
   Larry assigns that the juvenile court abused its discretion in
denying his complaint to intervene.
   Krysta cross-appeals, assigning, restated, that the juvenile
court erred in finding the six minor children to be within the
meaning of § 43-292(1), (2), and (5) through (7) and that the
termination was in the children’s best interests.

                 IV. STANDARD OF REVIEW
   [1,2] Whether a party has the right to intervene in a pro-
ceeding is a question of law. Jeffrey B. v. Amy L., 283 Neb.
940, 814 N.W.2d 737 (2012). When reviewing questions of
law, an appellate court has an obligation to resolve the ques-
tions independently of the conclusions reached by the trial
court. Id.
   [3] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
juvenile court’s findings. In re Interest of LeVanta S., 295 Neb.
151, 887 N.W.2d 502 (2016). When the evidence is in conflict,
however, an appellate court may give weight to the fact that the
juvenile court observed the witnesses and accepted one version
of facts over another. Id.

                          V. ANALYSIS
                     1. Right to Intervene
   Larry argues the juvenile court abused its discretion in
denying his complaint to intervene. However, whether a party
has the right to intervene in a proceeding is a question of law;
therefore, we resolve that question independently of the juve-
nile court’s decision. See, id.; In re Interest of Artamis G. et
                              - 932 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
               IN RE INTEREST OF ARTAMIS G. ET AL.
                       Cite as 29 Neb. App. 922

al., supra. Section 25-328 governs Larry’s ability to intervene,
and it states:
         Any person who has or claims an interest in the mat-
      ter in litigation, in the success of either of the parties to
      an action, or against both, in any action pending or to be
      brought in any of the courts of the State of Nebraska, may
      become a party to an action between any other persons
      or corporations, either by joining the plaintiff in claiming
      what is sought by the complaint, or by uniting with the
      defendants in resisting the claim of the plaintiff, or by
      demanding anything adversely to both the plaintiff and
      defendant, either before or after issue has been joined in
      the action, and before trial commences.
   [4,5] Thus, as a prerequisite to intervention under § 25-328,
the intervenor must have a direct and legal interest of such
character that the intervenor will lose or gain by the direct
operation and legal effect of the judgment which may be ren-
dered by the action. Wayne L. Ryan Revocable Trust v. Ryan,
297 Neb. 761, 901 N.W.2d 671 (2017). An indirect, remote,
or conjectural interest in the result of a suit is not enough to
establish intervention as a matter of right. Id. Therefore, a per-
son seeking to intervene must allege facts showing that he or
she possesses the requisite legal interest in the subject matter
of the action. Id.
   Larry asserts on appeal that he has a direct legal interest in
the adjudication proceedings because he stands in loco parentis
over the minor children. Additionally, Larry argues that he has
a direct legal interest in the adjudication proceedings because
he adopted Krysta, thereby holding the same legal rights as if
he were Krysta’s father. We reject both arguments.

                   (a) In Loco Parentis Status
   Larry first argues he stands in loco parentis over the minor
children; however, he sought to intervene solely upon his
status as the children’s adoptive grandfather, and this is the
basis upon which the court denied his motion. One seeking to
                             - 933 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

intervene in an action must submit a petition setting forth the
facts on which the intervention rests. In re Interest of Destiny
S., 263 Neb. 255, 639 N.W.2d 400 (2002), disapproved in part,
In re Interest of Enyce J. & Eternity M., 291 Neb. 965, 870
N.W.2d 413 (2015).
   Furthermore, although Larry’s counsel sought to elicit tes-
timony that there was a significant beneficial relationship
between Larry and the children, neither testimony offered nor
argument made support a determination that Larry was mak-
ing a claim of in loco parentis status at the hearing. Appellate
courts will not consider issues on appeal that were not pre-
sented to or passed upon by the trial court. In re Interest of
Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).
Therefore, we do not address Larry’s argument that the court
erred in denying his complaint to intervene on the basis that he
stood in loco parentis over the children.

                    (b) Status as Grandfather
   [6] Regarding Larry’s right to intervene as a grandparent,
the Nebraska Supreme Court has held that grandparents have
a sufficient legal interest in dependency proceedings involv-
ing their biological or adopted minor grandchildren to entitle
them to intervene in such proceedings prior to final disposi-
tion. See In re Interest of Kayle C. & Kylee C., 253 Neb. 685,
574 N.W.2d 473 (1998). Larry testified that he and his wife
adopted Krysta in Texas in either late 2017 or early 2018, and
he offered a North Carolina birth certificate that indicated he
was Krysta’s father. The juvenile court found that Larry had
“entered into a form of adoption with Krysta” in Texas, either
in December 2017 or March 2018; however, it also found that
there were deficiencies in proof that a valid legal adoption
occurred because of the timing and circumstances under which
the adoption occurred. Regardless, it held that because it had
terminated Krysta’s parental rights, any rights Larry would
have as a grandfather no longer existed.
                             - 934 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

                       (c) Delay in Ruling
   Larry argues that the court’s delay in ruling upon the com-
plaint to intervene until after the termination hearing violated
his due process rights. We disagree.
   As set forth above, numerous continuances were granted
regarding the hearing on the complaint to intervene, several of
which were agreed to or initiated by Larry. During the interim
between the filing of the complaint to intervene and the May
29, 2020, hearing, Larry’s counsel received notices of hearings
and participated in them. We note counsel attended the January
31 “status check hearing” on the motion for termination of
parental rights and participated in the February 5 placement
hearing. The court allowed counsel to participate in media-
tion. She also attended the March 5 hearing in which the court
addressed permanency planning, a motion to continue hearings
on the termination of parental rights, and the complaint to
intervene. She attended an April 30 hearing in which the court
held a review and permanency planning hearing and addressed
a motion to continue the complaint to intervene.
   Following the May 29, 2020, hearing, Larry’s counsel con-
tinued to receive copies of pleadings, including an amended
motion for termination of parental rights and witness lists. She
filed motions jointly with Krysta’s counsel for appointment
of counsel for Auburn and for an in camera interview with
Auburn. Moreover, she was present at the July 10, 14, and 15
hearings on the motion to terminate Krysta’s parental rights.
She actively participated during the July 10 hearing regarding
a complaint filed against the guardian ad litem for Auburn. At
the beginning of the termination hearing, she sought permis-
sion to “[c]ome and go” as she pleased. The court stated that
it did “not have a problem with” her coming into the hearing,
recognizing that it had not yet ruled on the motion to intervene.
Counsel made no motion to continue the termination hear-
ing until a ruling on the complaint to intervene was entered.
Furthermore, she objected during Wellman’s testimony on the
first day of the termination hearing and also during Larry’s
                             - 935 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

testimony on the second day of the hearing. She was still pres-
ent on the last day of the hearing.
   Exercising their right of intervention simply enables those
grandparents wanting to keep abreast of dependency proceed-
ings to receive notice and have an opportunity to be heard
with respect to actions taken by a juvenile court which could
significantly affect their relationship with their grandchildren.
In re Interest of Kayle C. & Kylee C., 253 Neb. 685, 574
N.W.2d 473 (1998). Given the facts of this case, and the con-
tinued involvement of Larry’s counsel pending the issuance of
a ruling on the complaint to intervene, we cannot say that the
juvenile court violated Larry’s due process rights by failing
to rule on the complaint to intervene sooner. And as correctly
noted by the juvenile court, once Krysta’s parental rights were
terminated, Larry had no continuing rights as a grandfather.
See id.
   Having found no error in the timeliness of the court’s order,
we need not address the validity of Larry’s purported adoption
of Krysta. We affirm the juvenile court’s order denying the
complaint to intervene.

             2. Termination of Parental Rights
   [7] Krysta asserts on cross-appeal that the juvenile court
erred in terminating her parental rights under § 43-292(1), (2),
and (5) through (7). For a juvenile court to terminate parental
rights under § 43-292, it must find that one or more of the
statutory grounds listed in this section have been satisfied
and that such termination is in the child’s best interest. In re
Interest of Becka P. et al., 27 Neb. App. 489, 933 N.W.2d 873
(2019). The State must prove these facts by clear and convinc-
ing evidence. Id.

             (a) Statutory Grounds for Termination
  Krysta argues there was insufficient evidence to terminate
her parental rights under § 43-292(1), (2), and (5) through (7).
The juvenile court found the State had presented clear and
                              - 936 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
               IN RE INTEREST OF ARTAMIS G. ET AL.
                       Cite as 29 Neb. App. 922

convincing evidence to satisfy all five sections. Upon our de
novo review, we affirm the decision of the juvenile court; spe-
cifically, we find the evidence clearly and convincingly estab-
lished the children were in out-of-home placements for at least
15 of the most recent 22 months, as required by § 43-292(7).
   Section 43-292(7) grants termination of parental rights when
“[t]he juvenile has been in an out-of-home placement for fif-
teen or more months of the most recent twenty-two months.” It
operates mechanically and, unlike the other subsections of the
statute, does not require the State to adduce evidence of any
specific fault on the part of a parent. In re Interest of Kenna S.,
17 Neb. App. 544, 766 N.W.2d 424 (2009). In a case of termi-
nation of parental rights based on § 43-292(7), the protection
afforded the rights of the parent comes in the best interests step
of the analysis. In re Interest of Kenna S., supra.
   In this case, the record contains undisputed evidence that
all six children were removed from Krysta’s care in February
2017 and that they each resided in an out-of-home placement
throughout the entire proceedings. As a result, at the time of
the State’s filing its amended motion to terminate Krysta’s
parental rights in July 2020, the children had each been out of
Krysta’s care for over 36 months. Therefore, the circumstances
required by § 43-292(7) were met, as the State’s evidence
proved the children had been in an out-of-home placement for
at least 15 of the most recent 22 months.
   If an appellate court determines that the lower court correctly
found that termination of parental rights is appropriate under
one of the statutory grounds set forth in § 43-292, the appellate
court need not further address the sufficiency of the evidence
to support termination under any other statutory ground. In re
Interest of Becka P. et al., supra. Because the State presented
clear and convincing evidence that each of the children had
been in an out-of-home placement for 15 or more of the most
recent 22 months, statutory grounds for termination of Krysta’s
parental rights exist.
                              - 937 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
               IN RE INTEREST OF ARTAMIS G. ET AL.
                       Cite as 29 Neb. App. 922

                        (b) Best Interests
   [8,9] Krysta assigns that the juvenile court erred in find-
ing that it was in the children’s best interests to terminate her
parental rights. In addition to providing a statutory ground,
the State must show that termination of parental rights is in
the best interests of the child. In re Interest of Becka P. et al.,
supra. See In re Interest of Jahon S., 291 Neb. 97, 864 N.W.2d
228 (2015). A parent’s right to raise his or her child is consti-
tutionally protected; so before a court may terminate parental
rights, the State must show that the parent is unfit. Id. There is
a rebuttable presumption that the best interests of the child are
served by having a relationship with his or her parent. Based
on the idea that fit parents act in the best interests of their
children, this presumption is overcome only when the State has
proved that the parent is unfit. Id. In the context of the consti-
tutionally protected relationship between a parent and a child,
parental unfitness means a personal deficiency or incapacity
which has prevented, or will probably prevent, performance
of a reasonable parental obligation in child rearing and which
caused, or probably will result in, detriment to the child’s well-
being. Id.
   [10] The best interests analysis and the parental fitness
analysis are fact-intensive inquiries. And while both are sepa-
rate inquiries, each examines essentially the same underlying
facts. Id. In proceedings to terminate parental rights, the law
does not require perfection of a parent; instead, courts should
look for the parent’s continued improvement in parenting
skills and a beneficial relationship between parent and child.
In re Interest of Joseph S. et al., 291 Neb. 953, 870 N.W.2d
141 (2015).
   [11] In cases where termination of parental rights is based
solely on § 43-292(7), the Supreme Court has held that appel-
late courts must be particularly diligent in their de novo
review of whether termination of parental rights is, in fact,
in the child’s best interests. See In re Interest of Aaron D.,
269 Neb. 249, 691 N.W.2d 164 (2005). In such a situation,
                              - 938 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
               IN RE INTEREST OF ARTAMIS G. ET AL.
                       Cite as 29 Neb. App. 922

because the statutory ground for termination does not require
proof of such matters as abandonment, neglect, unfitness, or
abuse, as the other statutory grounds do, proof that termina-
tion of parental rights is in the best interests of the child will
require clear and convincing evidence of circumstances as
compelling and pertinent to a child’s best interests as those
enumerated in the other subsections of § 43-292. In re Interest
of Aaron D., supra.
   In February 2017, law enforcement received a report of
neglect and the unsanitary conditions of the home in which
the children resided. Throughout the pendency of this case,
lasting over 3 years, Krysta received numerous services from
the Department of Health and Human Services in an effort to
reunify Krysta with her six children. There were periods when
Krysta kept her residence in better living conditions and was
able to have visits with her children in her home. However, her
visits were suspended multiple times for inappropriate behav-
iors, including threatening to “blow up” her children’s thera-
pist’s office and grabbing a knife out of anger. Additionally,
there was minimal change in Krysta’s attitude toward reuni-
fication, as she tested positive for marijuana 14 times while
on probation.
   Four of Krysta’s six children entered the foster care system
requiring therapy for the trauma they endured while in Krysta’s
care. The eldest child struggled with her mental health and
her ability to navigate the foster care system throughout the
pendency of this case; however, the three children next in age
all saw dramatic improvements in their coping skills while in
the foster care system and attending therapy sessions. Multiple
therapists and Department of Health and Human Services’
officials who were questioned during the termination hearing
stated they believed it was in the children’s best interests not to
reunify with Krysta.
   [12] Where a parent is unable or unwilling to rehabilitate
himself or herself within a reasonable time, the best inter-
ests of the child require termination of parental rights. In re
                             - 939 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
              IN RE INTEREST OF ARTAMIS G. ET AL.
                      Cite as 29 Neb. App. 922

Interest of Joshua M. et al., 251 Neb. 614, 558 N.W.2d 548
(1997). The evidence presented indicates that Krysta has not
made any lasting changes to her behavior and that based on her
diagnosis of bipolar disorder, her refusal to take her prescribed
medications, and her repeated marijuana use, she is unlikely
to do so. Krysta has not shown any improvements in her par-
enting ability throughout the time her children have been in
foster care, despite the provisions and support provided for her
through the case plan goals.
   [13] Furthermore, the Supreme Court has previously recog-
nized that children cannot, and should not, be suspended in fos-
ter care, nor be made to await uncertain parental maturity. Id.
The six children have been in foster care since February 2017.
Because they deserve stability and should not be required to
await Krysta’s rehabilitation when she is unable or unwilling
to do so, we find termination of Krysta’s parental rights to be
in the children’s best interests, as proved by the State through
clear and convincing evidence.

                       VI. CONCLUSION
   For the aforementioned reasons, we conclude that the juve-
nile court did not err in denying Larry’s complaint to intervene
or in terminating Krysta’s parental rights to her six children.
                                                     Affirmed.